Relator, a general agent, for the city of New York, Long Island and Westchester County, of the Provident Mutual Life Insurance Company of Philadelphia, asserts that an unincorporated business tax (Tax Law, art. 16-A) should not be assessed against him. Substantially the same question was determined in People ex rel. Luther v. State Tax Commission (265 App. Div. 976, affd. 291 N. Y. 691) adversely to relator’s contention.' In the Luther case exemption was claimed upon the ground that the relators were fiduciaries. Here the defense is that Connell is an employee of the insurance company. Determination confirmed, without costs. Hill, P. J., Bliss, Heffernan and Sehenek, JJ., . ..ncur. [See post, p. 1006.]